Citation Nr: 1827694	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  05-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a left knee post-operative meniscus tear, prior to December 17, 2016, and to an increased rating in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to November 1989.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and Milwaukee, Wisconsin.

In its January 2004 rating decision, the Chicago RO denied the Veteran's claim for an increased rating for his service-connected left knee post-operative meniscus tear.  In November 2006, the Board issued a decision that upheld the RO's denial of the claim and found that a rating in excess of 10 percent was not warranted.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court), and in March 2008, the Court granted a Joint Motion for Remand vacating the November 2006 denial and remanding the claim to the Board.  

The Board remanded the claim in August 2008, June 2009, and May 2010 for 
further development.  

In a November 2009 decision, the Board readjudicated the Veteran's claim for an increased rating for his service-connected left knee post-operative meniscus tear.  Specifically, the Board found that a rating in excess of 10 percent was not warranted.  In May 2010, the Board vacated the November 2009 decision because the Veteran had been denied due process of law.  

In March 2017, the Board remanded the Veteran's claim for additional development.  In its November 2017 rating decision, the Milwaukee RO increased the rating of the Veteran's service-connected left knee post-operative meniscus tear from 10 percent to 20 percent, effective December 17, 2016.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, this claim is still in controversy and on appeal.

In the March 2008 Joint Motion the Parties agreed that this testimony gave rise to a question of whether the Veteran was entitled to a total rating based on individual unemployability due to service connected disabilities (TDIU).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, in what can only be described as an atypical situation, while the Veteran attempted to withdraw his TDIU claim in May 2010, he has since argued he is entitled to TDIU and VA has continued to treat the issue as though it is on appeal.  See December 2016 Appellate Brief; March 2011 Supplemental Statement of the Case.  As such, the issue of entitlement to TDIU has been raised and remains on appeal (simply stated, the Board can not ignore the Orders of the Court).

The Board observes that in a May 2017 rating decision, the RO denied the Veteran's claims seeking revision in the evaluation of depressive disorder; service connection for right hip osteoarthritis, service connection for a left shoulder disability, and service connection for a right shoulder disability.  In April 2018, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  

Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.
FINDINGS OF FACT

1.  Prior to December 17, 2016, the Veteran's service-connected left knee post-operative meniscus tear, with degenerative changes, results in pain but does not result in "moderate" lateral instability or any subluxation, flexion limited to 30 degrees, or extension limited to 15 degrees. 

2.  Since December 17, 2016, the Veteran's service-connected left knee post-operative meniscus tear, with degenerative changes, results in pain, locking, and effusion, but does not result in "severe" lateral instability or any subluxation, flexion limited to 15 degrees, or extension limited to 20 degrees. 

3.  The evidence of record shows that the Veteran continued to follow a substantially gainful occupation consistent with his education and occupational experience throughout the appeal period.


CONCLUSIONS OF LAW

1.  Prior to December 17, 2016, the criteria for a rating in excess of 10 percent for service-connected left knee post-operative meniscus tear, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.7, 4.10, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).

2.  Since December 17, 2016, the criteria for a rating in excess of 20 percent for    service-connected left knee post-operative meniscus tear, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.7, 4.10, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Evaluation

In light of recent cases from the Court, the evaluation of a knee problem is highly multifaceted:  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Separate Diagnostic Codes (DCs) identify the various disabilities. 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  

The Veteran's service-connected left knee post-operative meniscus tear, with degenerative changes has been evaluated under several different DCs throughout the appeal period.  Prior to December 17, 2016, the Veteran's left knee disability was assigned a 10 percent rating under the criteria of 38 C.F.R. § 4.71a, DCs 5003-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  Diagnostic Code 5003 provides for rating arthritis while DC 5257 provides for rating impairment of the knee based on recurrent subluxation or lateral instability.  Since December 17, 2016, the Veteran left knee disability has been assigned a 20 percent rating under the criteria of 38 C.F.R. § 4.71a, DC 5258.  DC 5258 is used to evaluate dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.

A.  Applicable Diagnostic Codes

Arthritis is evaluated based on the limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  If the joint is affected by limitation of motion but the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  Id.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  Id.

Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  Id.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98. 

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable (zero percent) rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

If there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14 and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).

In rating disabilities involving arthritis, the provisions of 38 C.F.R. § 4.59 must be considered.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Concerning the range of motion findings of the joints at issue, the Board notes that not all VA examination reports include passive range of motion or specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that range of motion testing was performed other than on weight bearing for the VA examinations of record prior to the April 2017 VA examination. However, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

B.  Factual Background and Analysis

In November 2002, the Veteran filed his claim seeking a disability rating in excess of 10 percent for his service-connected left knee post-operative meniscus tear with degenerative changes.

In its January 2005 statement of the case, the Chicago RO granted temporary total (100 percent) evaluation under 38 C.F.R. § 4.30 for a one month period of convalescence following the Veteran's left knee arthroscopic surgery.  This temporary 100 percent rating lasted from April 15, 2004 to June 1, 2004.  Thereafter, the previously assigned 10 percent disability rating was continued.  The Board notes that the schedular rating during the period of convalescence following the Veteran's left knee arthroscopic surgery, from April 15, 2004 to June 1, 2004, is not at issue in this appeal.  

In its November 2017 rating decision, the Milwaukee RO increased the rating of the Veteran's service-connected left knee post-operative meniscus tear from 10 percent to 20 percent, effective December 17, 2016.  Thus, the issues before the Board focus on whether the Veteran is entitled to a rating in excess of 10 percent prior to December 17, 2016, and whether he is entitled to a rating in excess of 20 percent since December 17, 2016.

Prior to December 17, 2016

VA treatment records primarily show ongoing complaints of left knee pain.

The Veteran underwent a VA knee examination in February 2003.  The VA examiner noted 3 one centimeter scars over the Veteran's left knee and indicated that these scars were clean, dry, and intact.  On physical examination, the Veteran demonstrated range of motion with flexion limited to 85 degrees with pain, and normal extension to zero degrees, without pain, but then with pain at an additional 10 degrees of hyperextension.  X-rays of the left knee were normal.  There was no evidence of any moderate subluxation or lateral instability of the left knee.  The examiner diagnosed a left knee meniscal tear, post partial lateral meniscectomy in 1989.

The Veteran underwent another VA examination in January 2004.  Evaluation of his left knee revealed evidence of healed portal scars that measured 1 cm in length and were nontender, non-erythematous, and nonadherent.  Physical examination of the left knee revealed no effusion.  The Veteran described having significant discomfort with the patellofemoral grinding test.  His ligaments were stable and his strength on the joint was intact.  The Veteran demonstrated flexion limited to 120 degrees and normal extension to 0 degrees without limitation.  X-rays revealed that the Veteran had osteochondral defect in his left medio femoral condyles and mild osteoarthritic changes in his left knee.  

Clinical examination in March 2004 showed that the Veteran's left knee had painful clicking and catching, mainly lateral McMurray's and crepitus.  X-rays showed early degenerative joint disease changes in his left knee.  Range of motion in April 2004 was from 0 degrees of extension to 100 degrees of flexion for the left knee, with no instability.  It was noted that the Veteran was "doing well post left knee scope."  

During the July 2005 Board hearing, the Veteran testified that he had daily severe pain and weakness in his left knee.  See 2005 Board hearing transcript at 3.  He testified that both knees had buckled, or given out, in the past.  Id. at 5.  He described his pain as severe and stated that he cannot sit in a certain position for long because of the pain "so I have to constantly move my knees - or stand up for a minute just to stop the pain.  And it really doesn't stop it, but it kind of eases it - eases it a little."  Id at 8.  

With regard to instability of his knees, the Veteran stated "It's the pains that I receive in both knees that - that irritates me a lot.  And - and sometimes, you know, like I say, I do be unstable with the pain sometimes."  Id. at 10.  He also testified that he has fallen in the past and that "it's possible one of the legs probably gives out, and I may stumble or something and catch myself."  Id. at 10.  

In April 2008, the Veteran again underwent VA examination.  Although this examination was conducted to determine if the Veteran had right ankle and hip disability due to his service connected knee disabilities, his left knee was examined.  The VA examiner stated that the claims file was not available for review but he noted an accurate relevant history of the Veteran's knee disability, thereby taking into account the history of the disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Range of motion of the left knee was from 0 degrees of extension to 125 degrees of flexion, without painful limitation.  Collateral and cruciate ligaments were intact for the left knee and McMurray's sign was negative for the left knee.  The examiner commented that there was no rotary instability of the right knee but made no comment in this regard for the left knee.  He also indicated that range of motion testing included passive, active and three repetitive motions.  He reported that there was no additional functional impairment of the left knee due to weakness, fatigability, pain, or incoordination.  

In September 2008, the Veteran again underwent examination of both knees.  This examination included a review of the Veteran's claims file and the examiner recited a relevant history from that file.  Physical examination revealed that the Veteran's gait and station were within normal limits with weight equally distributed on both lower extremities.  He was able to stand on his toes and heels without difficult and there was no evidence of swelling of his knees.  Examination of the Veteran's left knee revealed healed, non tender scars less than one centimeter in length which were nonadherent to underlying tissue.  Range of motion of the left knee was from zero degrees of extension to 120 degrees of flexion without painful limitation.  The medial and collateral ligaments were stable to both valgus and varus stressing.  The collateral and cruciate ligaments were intact.  There was no evidence of quadriceps atrophy bilaterally and no evidence of joint effusion bilaterally.  There was minimal subpatellar crepitation present for both the left and right knees but no rotary instability of the left knee.  The examiner VA stated that clinical findings do not indicate any functional limitation at the time of the examination and that there was no instability of either knee.  He also stated that there was no functional impairment evidenced by x-ray evidence or physical findings and that the ranges of motion were during passive, active and three - repetitive motions for both knees with no additional functional impairment due to pain, weakness, fatigability, incoordination or flare up.  He reported that no assistive devices were in place and that there were no incapacitating episodes, radiation of pain, and no neurological findings or effect on the Veteran's usual daily activities.  

Finally, the examiner diagnosed mild left knee arthritis.  He also stated that the left knee x-ray study showed mild degenerative changes, an old fracture of the proximal fibula, and Osgood -Schlatter disease but no joint effusion.  

An orthopedic surgery note from April 2009 is of record.  This report indicates that the Veteran had a full range of motion in his left knee, with no ligamentous laxity, no effusion, and no significant degenerative changes.  The orthopedic resident provided an assessment of left knee pain - likely due to moderate arthritis and chondromalacia as well as hip impingement.  

In an October 2009 statement, the Veteran's representative argued as follows:  "The appellant has subjective complaints of instability.  Objective testing in April 2009 did not demonstrate laxity in the ligaments.  This objective evaluation, however, fails to address the subjective feeling of instability experienced by the appellant."  

In February 2010, the Veteran underwent a VA spine examination.  On physical evaluation, the Veteran's knee flexion was from 0 to 120 degrees, without painful limitation.  His collateral and cruciate ligaments were intact and were stable to both varus and valgus stressing.  X-rays of the left knee showed mild degenerative changes, an old fracture of the proximal fibula, and Osgood-Schlatter's disease.  No joint effusion was seen on examination.  An impression of mild left knee osteoarthritis was provided.

In May 2010, the Veteran underwent a VA examination.  After reviewing the claims file, the VA examiner noted that the Veteran had an arthroscopy of his left knee in 1989 and that he had his third arthroscopic procedure to remove debris from the left knee in 2010.  The examiner noted the Veteran's complaints of having ongoing knee pain.  It was noted that the Veteran was ambulating with the use of case.  It was reported that he was able to stand on his toes and heels without difficulty and that he was able to squat without painful limitation.  Range of motion testing revealed flexion from 0 to 120 degrees without painful limitation.  Previous arthroscopic surgical scars were noted.  These were nonadherent to underlying tissue, and they were nontender to palpation.  McMurray sign was negative.  The collateral and cruciate ligaments were intact.  There was no evidence of quadriceps atrophy.  The knees themselves demonstrated no evidence of capsular thinning or joint swelling.  Minimal subpatellar crepitation was present with extension and flexion of the knee.  There was no rotary instability or subluxation.  Range of motion during active, passive, and three-repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  There was no indication of incapacitating episodes or radiation of pain or effect on the usual occupation or daily activities.  The examiner provided a diagnosis of internal derangement of the left knee, postoperative, with mild degenerative changes.  X-rays showed the PCL to be intact grossly.  There was evidence of a foreshortened posterior horn lateral meniscus.

VA treatment records in 2014 and 2015 show that the Veteran complained of increased left knee pain.  His symptoms were generally described as pain, swelling, and stiffness, with his left knee catching, clicking, popping, and giving out.

Based on a longitudinal review of the record, the Board finds that a rating in excess of 10 percent is not warranted prior to December 17, 2016.  

As an initial matter, the Board notes that the record during this portion of the appeal period does not contain evidence, nor does the Veteran contend, that he has ankylosis (DC 5256), symptomatic removal of semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), genu recurvatum (DC 5263), or that his knees would be equally or better served by amputation.  38 C.F.R. § 4.71a.  As such, a higher and/or separate rating is not warranted under any of these Diagnostic Codes.  

Similarly, the Veteran's left knee post-operative meniscus tear with degenerative changes did not result in any effusion of the joint.  Prior to December 17, 2016, the Veteran does not have a condition that is characterized by dislocated semilunar cartilage.  The functional limitation from swelling is considered by other rating criteria as manifested in pain and limitation of motion.  As such, a separate rating under DC 5258 is not appropriate.

Prior to December 17, 2016, the record does not show flexion of the left knee limited to 45 degrees or extension limited to 10 degrees.  Throughout the rating period on appeal, flexion was generally found to be limited to somewhere between 85 degrees and 120 degrees.  Extension was normal.  There were no additional limitations in range of motion after repetitive use.  The Veteran did not report flare-ups.  There was pain on motion, but this pain did not result in any additional functional loss.  Thus, the Board finds that a disability rating in excess of 10 percent under DCs 5260 or 5261 is not warranted.

As there was x-ray evidence of arthritis for both knees and the RO has apparently determined that the arthritis is a service connected condition, application of 38 C.F.R. § 4.59 indicates that the minimum compensable rating is appropriate.  In this case the minimum compensable rating for a knee disability is 10 percent, which is the same as the rating that has been in place since service connection was originally granted.  

Of note is that application of 38 C.F.R. § 4.40 and § 4.45 does not result in a higher rating.  Range of motion, even taking into account pain on motion, was greater than the range for even a zero percent rating.  

With regard to a rating under DC 5257, the Board notes that an increased rating of 20 percent is assigned when there is evidence of "moderate" recurrent subluxation or instability.  The Board observes that, prior to December 17, 2016, the evidence of record fails to show that the Veteran experienced recurrent subluxation or instability.  Although there was a finding of some laxity of the anterior cruciate ligament during the November 2003 surgery, a total temporary rating was in place at that time.  This finding therefore cannot be the basis for a higher rating at the time of the surgery.  He had no instability in March 2004, militating against a compensable rating under Diagnostic Code 5257.  Additionally, multiple examiners found that the Veteran did not have any rotary instability or subluxation.  

Because the record is otherwise absent objective medical findings of recurrent subluxation or lateral instability during this period on appeal, a higher rating under DC 5257 is not appropriate.

The Veteran is competent to give evidence about what she observes or experiences. For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, or stiffness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's belief that he is entitled to higher/separate ratings than those assigned herein is outweighed by the objective medical findings of record. 

Lastly, the Board will address the October 2009 statement by the Veteran's representative.  The Board finds that this argument is without merit.  "Testing" of "subjective instability" amounts in many cases to no more than asking the Veteran if his knees feel unstable.  This was done during the Board hearing.  The Board fully understands the Veteran's contentions.  However, at hearing, when asked a question about instability, he primarily discussed his pain, not instability.  In any event, the Board places more weight on the objective results of stability testing than on the Veteran's subjective reports.  Moreover, with regard to instability of the knee, the criteria for a compensable rating focus on whether there is lateral instability or recurrent subluxation, not whether the Veteran experiences a feeling of instability.  Overall, the Board finds that the best evidence of record, while clearly not all the evidence of record, does not support this particularly limited claim on this issue. 

In that document the representative also argued as follows:  "The relative laxity in the knee joint while it is not in its weight bearing status does not overcome the veteran's complaints, and indeed, the April 2009 examiner failed to discuss whether pain on weight bearing would result in instability of the bilateral knees."  

This two part argument is also without merit.  First, the representative is impermissibly injecting his own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Second, the representative mischaracterizes the rating criteria by attempting to substitute "pain" for subluxation and lateral instability (the Veteran himself sometimes tends to do this).  The fact that the Veteran has "pain" is not in dispute.  

Finally, the representative refers to VA orthopaedic surgery clinic outpatient treatment notes, the only April 2009 references to the Veteran's knees, as an "examination".  There is no requirement that a treating clinician discuss pain on weight bearing.  

In this case, while the Veteran may have had some problems during this period of time, the question is whether any of these problems meet the very specific criteria of a higher evaluation.  It is important for the Veteran to understand that the fact he has increased pain does not always indicate an increased disability rating is warranted.  The Board assigns greater probative value to the findings of the VA examiners and treatment records that were recorded following physical examinations of the Veteran, as the Veteran has not been shown to possess the medical training necessary to evaluate the nature and severity of his left knee disability, which is a complex medical issue involving the internal workings of the body.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  As such, the most probative evidence of record is against a finding of a rating in excess of  the previously assigned 10 percent rating for the Veteran's service-connected left knee post-operative meniscus tear with degenerative changes.  Entitlement to a higher rating, prior to December 17, 2016, is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

Since December 17, 2016

VA treatment records show that on December 17, 2016, the Veteran reported knee locking.  

A January 2017 orthopedic treatment report indicates that the Veteran's left knee was more symptomatic, manifested as posterior pain.  It was noted that the Veteran had full extension and flexion from 0 to 130 degrees, limited by pain.  The examiner found no instability and "no anterior or post drawer."

The Veteran reported that his left knee "locks up and pops" during an orthopedic surgery consultation in April 2017.  It was noted that the Veteran was tender over his lateral joint line.

The Veteran was afforded a Correia-compliant VA examination in April 2017.  The Veteran reported that his left knee has been painful over the past couple of years and that he was treated with physical therapy and medications until he underwent a recent injection to that knee.  He reported that he continues to experience chronic pain and has difficulty bending his left knee.  He indicated that he has to wear a knee brace and use a cane to ambulate.  An MRI of the left knee revealed probable bucket handle type tear of the posterior horn of the lateral meniscus associated with degenerative changes of the tibial plateau.  The examiner found that the Veteran had functional loss because he could not run or take long walks.  Left knee flexion was from 0 to 90 degrees and extension was from 90 to 0 degrees.  The examiner noted the Veteran's complaints of pain with palpation over the medial and lateral joint lines but found that the pain did not result in any functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions.  However, there was no evidence of additional functional loss or range of motion after three repetitions.  Repetitive-use over time was not tested.  

The Veteran was able to perform three trials of each requested maneuver without measurable decrease in range of motion; thus, the examiner was unable to determine whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time.  The Veteran did not report experiencing any flare-ups.  Muscle strength was found to be normal in the left knee during both flexion and extension.  There was no evidence of left knee muscle atrophy, ankylosis, or recurrent subluxation.  There was evidence of "slight" lateral instability and some effusion seen on the MRI.  The Veteran indicated that he was in too much pain with minimal stress applied during stability testing so the maneuver could not be completed.  

After reviewing the evidence of record, the examiner provided a diagnosis of early osteoarthritis of the lateral compartment, with evidence of bone edema, remote lateral meniscectomy.  The examiner noted that the Veteran had a meniscal tear with frequent episodes of joint locking and pain.  The examiner also noted a history of joint effusion.  The examiner noted multiple scars related to his prior arthroscopies but indicated that they were well-healed and difficult to see.  The examiner noted that the Veteran used a brace and cane to help with support and indicated that the functional impact of the left knee disability resulted in "no running, jumping, or ladder climbing."

Based on the cumulative evidence, an evaluation of 20 percent is found to most closely approximate the severity of the Veteran's service-connected left knee post-operative meniscus tear with degenerative changes, since December 17, 2016.  Records prior to this date do not show any indication that the Veteran experienced locking or joint effusion, and in fact, the evidence of record indicates that the Veteran denied locking on several occasions, providing factual evidence against this claim that the Board cannot ignore. 

The Board notes that the record during this portion of the appeal period does not contain evidence, nor does the Veteran contend, that he has ankylosis (DC 5256), symptomatic removal of semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), genu recurvatum (DC 5263), or that his knees would be equally or better served by amputation.  38 C.F.R. § 4.71a.  As such, a higher and/or separate rating is not warranted under any of these Diagnostic Codes.  

Since December 17, 2016, the record does not show flexion of the left knee limited to 15 degrees or extension limited to 20 degrees.  Throughout the rating period on appeal, flexion was generally found to be limited to 90 degrees.  Extension was normal.  There were no additional limitations in range of motion after repetitive use.  The Veteran did not report flare-ups.  There was pain on motion, but this pain did not result in any additional functional loss.  Thus, the Board finds that a disability rating in excess of 20 percent under DCs 5260 or 5261 is not warranted.

With regard to a rating under DC 5257, the Board notes that an increased rating of 30 percent is assigned when there is evidence of "severe" recurrent subluxation or instability.  The Board observes that, since December 17, 2016, the evidence of record fails to show that the Veteran experienced recurrent subluxation or instability.  The April 2017 VA examiner found no evidence of instability or subluxation.  Because the record is otherwise absent objective medical findings of recurrent subluxation or lateral instability during this period on appeal, a higher rating under DC 5257 is not appropriate.

Again, the Veteran is competent to give evidence about what she observes or experiences. For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, or stiffness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, again, the Veteran's belief that he is entitled to higher/separate ratings than those assigned herein is outweighed by the objective medical findings of record. 

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating. See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca. While evidence shows that the Veteran had symptoms, e.g., pain, during left knee motion, as well as other symptoms upon activity, there is a lack of objective medical evidence showing that the Veteran suffered any measurable functional loss and/or limitation of motion during flare-ups or with normal use.  Accordingly, even with consideration of the doctrine of the favorable resolution of doubt, a rating in excess of 20 percent for the service-connected left knee disability is not warranted.

In this case, while the Veteran may have had some problems during this period of time, (it is important for the Veteran to understand that a 20% disability evaluation will cause the Veteran many problems) the question is whether any of these problems meet the very specific criteria of a compensable evaluation.  It is important for the Veteran to understand that the fact he has increased pain does not always indicate an increased disability rating is warranted.  The Board assigns greater probative value to the findings of the VA examiners and treatment records that were recorded following physical examinations of the Veteran, as the Veteran has not been shown to possess the medical training necessary to evaluate the nature and severity of his left knee disability, which is a complex medical issue involving the internal workings of the body.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  As such, the most probative evidence of record is against a finding of a rating in excess of  the previously assigned 20 percent rating for the Veteran's service-connected left knee post-operative meniscus tear with degenerative changes.  

Beginning December 17, 2016, the evidence of record indicates that the Veteran's left knee disability resulted in "locking" and effusion.  The 20 percent rating under DC 5258 adequately compensates the Veteran for his symptoms.  However, his disability picture has not reached the level of severity to warrant a rating in excess of 20 percent.  Entitlement to a higher rating, since December 17, 2016, is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

C.  Other Considerations

As noted in multiple examination reports, the Veteran has small surgical scars on his left knee.  In a November 2017 rating decision, the RO granted service connection for the Veteran's surgical scars and assigned a non-compensable evaluation, effective November 20, 2002.  In order to warrant a compensable evaluation, superficial scars of other than the head, neck, or face, must comprise areas of at least 144 square inches, or must be unstable, or must be painful.  38 C.F.R. § 4.118 Diagnostic Codes 7802, 7803, or 7804 (2017).  Deep scars or scars that cause limited motion must comprise areas exceeding 6 square inches in order to warrant a compensable evaluation.  38 C.F.R. § 4.118 Diagnostic Codes 7801 (2017).  As indicated in the examination reports and clinical records, the Veteran's scars do not meet any of these criteria so a separate rating for scars is not warranted.  

The Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Finally, the Board finds that staged ratings are not warranted because the Veteran's disability did not materially change during the appeal period (other than that noted above).  Also, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017); Schafrath v. Derwinski, 1 Vet App. 589 (1991).  More and more development does not provide, in all cases, a clearer view of the true issue.

II.  TDIU

The Veteran, at some points, is seeking entitlement to a TDIU due to his service-connected disabilities.  He asserts that he is generally unemployable as a direct result of his service-connected bilateral knee and right ankle disabilities.  

A review of the Veteran's VA medical records reveals that in November 1999, he reported working full-time at Office Max.  In April 2002, the Veteran reported having a previous job with the Board of Education.  In October 2002, the Veteran reported that he was unemployed, with previous work for 4 years managing a fabric store.  He reported previous job losses due to drug addiction.  

In December 2002, it was noted that the Veteran lost his last job in June 2002, due to drugs.  In April 2003, the Veteran reported a history of working in a warehouse.  The records show that the Veteran participated in Vocational Rehabilitation Incentive Therapy and Compensated Work Therapy programs in 2003.  

During the July 2005 Board hearing, the Veteran testified that he was a full time college student and indicated that he was involved in a vocational rehabilitation program.  See 2005 Board hearing transcript at 6.

In April 2007, the record shows that the Veteran was working for VA as a student worker.

On August 11, 2017, the RO received a signed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  The Veteran did not provide any employment information on this form.  He simply indicated that his disability first affected his full-time employment in January 2004, that he last worked full-time in April 2004, and that he "became too disabled to work" in January 1996.  

In a follow-up statement, dated August 4, 2017, the Veteran indicated that he was going to school under a vocational rehabilitation program and that he was receiving Social Security Disability compensation from 2004 to 2008.  Subsequently, the RO requested records from Social Security Administration but received notice that the Veteran's medical records had been destroyed.

The RO contacted the Veteran by phone on August 22, 2017.  The Veteran indicated during this phone call that he had been employed full time by the Chicago RO as a Claims Assistant since 2008.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In this case, prior to January 7, 2010, the Veteran's service-connected disabilities do not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However, regulations provide that if the percentage requirements are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2017).  The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of Compensation and Pension Service (DCPS) for extraschedular consideration.  Prior to January 7, 2010, referral for extraschedular consideration is not warranted because the Veteran's service-connected disabilities do not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  

Although the records indicate that the Veteran had a period of unemployment in approximately 2002-2003, the evidence does not indicate that he was rendered unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  In addition, the Veteran has not provided complete information about his employment history.  Therefore, it is unclear whether the Veteran had any additional periods of unemployment prior to January 7, 2010.  

Additionally, it is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id. 

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court of Appeals for Veterans Claims (Court) held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b). 

Since January 7, 2010, the Veteran's service-connected disabilities meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However, the evidence of record indicates that the Veteran has been gainfully employed full time since at least 2008.  In fact, based on his employment with VA, the May 2010 VA examiner opined that it was "less likely than not" that the Veteran would not be able to seek gainful employment due to the degenerative processes in his left knee.  Likewise, the April 2017 VA examiner noted that the Veteran currently works for the Department of Veteran Affairs in a Claims Assistant position which he has held for 9 years and that prior to that, the Veteran was a student.  Under these circumstances, the Board finds that the Veteran is employable and that his claim must be denied.  

The Board has considered if additional development is warranted.  However, the Board cannot ignore the extensive effort and time that has gone into this case over many years, with many examinations.  At moments in this case the law regarding the evaluation of disabilities changed during the development of this case based on the retroactive application of other case law.  Further delay would be unthinkable.  The examinations, when viewed as a whole, fully develop this case.  In this regard, the Board apologies to the Veteran for the many delays in the full adjudication of this case. 

ORDER

Prior to December 17, 2016, a rating in excess of 10 percent for a left knee post-operative meniscus tear is denied.

Since December 17, 2016, a rating in excess of 20 percent for a left knee post-operative meniscus tear is denied.

A TDIU due to service-connected disabilities is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


